IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                  February 12, 2002 Session

        STATE OF TENNESSEE v. JACK CLAYTON MOBERLY, JR.

                      Appeal from the Circuit Court for Dickson County
                         No. CR4979A      Robert E. Burch, Judge



                     No. M2001-01279-CCA-R3-CD - Filed April 23, 2002


The defendant, Jack Clayton Moberly, Jr., was convicted by a Dickson County Circuit Court jury
of aggravated robbery, a Class B felony, conspiracy to commit robbery, a Class D felony, and
aggravated assault, a Class C felony. The trial court sentenced him as a Range I, standard offender
to concurrent sentences of ten years for the aggravated robbery conviction, two years for the
conspiracy to commit robbery conviction, and four years for the aggravated assault conviction. The
defendant appeals his aggravated robbery conviction, claiming that the indictment fails to allege that
offense. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ALAN E. GLENN, JJ. joined.

Michael J. Flanagan, Nashville, Tennessee, for the appellant, Jack Clayton Moberly, Jr.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
Dan Mitchum Alsobrooks, District Attorney General; and Suzanne M. Lockert, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

        This case relates to the armed robbery of the Interstate 40 Shell Station in Dickson County.
Margaret Lanzoni was working as a clerk at the gas station when a red car pulled up to the gasoline
pump. A boy, who looked to be about fourteen years old, entered and walked around the store.
About five minutes later, the defendant entered the store and asked for a carton of Marlboro
cigarettes. Ms. Lanzoni went to the other end of the counter to get the cigarettes, and when she
returned to where the defendant was standing, he was holding a gun. The defendant told her to give
him all of the money. Ms. Lanzoni opened the cash register and the defendant reached into the
register and grabbed the money. The defendant and the boy ran out of the store.
        The jury found the defendant guilty of aggravated robbery, conspiracy to commit robbery,
and aggravated assault. The defendant now claims that the indictment does not support a conviction
for aggravated robbery because the indictment fails to allege a theft from a person, which is an
essential element of aggravated robbery. See Tenn. Code Ann. §§ 39-13-401(a), -402(a). He
contends that the indictment alleges a theft from a business, the Interstate 40 Shell Station, which
cannot be the victim of a robbery. The state claims that the indictment properly charges the
defendant with aggravated robbery. We agree with the state.

       The indictment alleges the following:

               That JACK CLAYTON MOBERLY, JR. and JAMES ALLEN
               PARKER, JR. heretofore, to-wit: on or about January 3, 2000, and
               prior to the finding of this Presentment, in the county of Dickson
               aforesaid, then and there, did unlawfully, feloniously, intentionally,
               knowingly and putting a person in fear, Margaret Lanzoni, by use of
               a deadly weapon, to-wit: a pistol, and further, did take from I-40
               Shell, Margaret Lanzoni, Agent, without her effective consent
               Personal Checks, good and lawful Money of the United States of
               America, Gasoline and a Carton of Marlboro Cigarettes, a further
               description to the Grand Jurors aforesaid unknown, in violation of
               T.C.A. 39-13-402, a Class B felony, all of which is against the peace
               and dignity of the State of Tennessee.

        Under both the United States and Tennessee constitutions, an indictment must inform the
accused of “the nature and cause of the accusation.” U.S. Const. amend. VI; Tenn. Const. art. I, §
9. Its form must also satisfy the requirements of Tenn. Code Ann. § 40-13-202, which states that
an indictment

               must state the facts constituting the offense in ordinary and concise
               language, without prolixity or repetition, in such a manner as to
               enable a person of common understanding to know what is intended,
               and with that degree of certainty which will enable the court, on
               conviction, to pronounce the proper judgment.

        The Tennessee Supreme Court has held that an indictment satisfies the constitutional
guarantees of notice to the accused “if it provides sufficient information (1) to enable the accused
to know the accusation to which answer is required, (2) to furnish the court adequate basis for the
entry of a proper judgment, and (3) to protect the accused from double jeopardy.” State v. Hill, 954
S.W.2d 725, 727 (Tenn. 1997) (citations omitted).

        In State v. Hammonds, 30 S.W.3d 294 (Tenn. 2000), our supreme court revisited the issue
of sufficiency of indictments. After discussing Hill and subsequent decisions, the court stated,


                                                -2-
               The foregoing authority illustrates this Court’s relaxation of common
               law pleading requirements and its reluctance to elevate form over
               substance when evaluating the sufficiency of indictments. Indeed,
               Hill and its progeny leave little doubt that indictments which achieve
               the overriding purpose of notice to the accused will be considered
               sufficient to satisfy both constitutional and statutory requirements.

Id. at 300.

        In the present case, the defendant was convicted of aggravated robbery, which is defined as
robbery accomplished with a deadly weapon. Tenn. Code Ann. § 39-13-402(a). Robbery is defined
as “the intentional or knowing theft of property from the person of another by violence or putting
the person in fear.” Tenn. Code Ann. § 39-13-401(a).

       Although the indictment provides that the defendant “did take from I-40 Shell,” it
immediately thereafter states the victim’s name, Margaret Lanzoni, as agent, and that the defendant
took property “without her effective consent.” (Emphasis added). Contrary to the defendant’s claim,
we believe that this language and the citation to the aggravated robbery statute sufficiently alleges
– and apprises the defendant – that he took the property from the person of Ms. Lanzoni.

       We note, as well, that the indictment alleges a taking of property, not a theft of property.
However, again, we believe that the allegations in the indictment and its reference to the aggravated
robbery statute suffice. See State v. Ricky Lee Netherton, No. E2000-01016-CCA-R3-CD,
Cumberland County, slip op. at 4 (Tenn. Crim. App. Dec. 6, 2000).

        In consideration of the foregoing and the record as a whole, the judgment of the trial court
is affirmed.



                                                      ___________________________________
                                                      JOSEPH M. TIPTON, JUDGE




                                                -3-